United States Court of Appeals
                    For the First Circuit


No. 99-1489

                       NOEMI RODRIGUEZ,

                    Plaintiff, Appellant,

                              v.

    ALBERIC COLON, CHRYSLER INTERNATIONAL SERVICES, S.A.,
                     AND ABC CORPORATION,

                    Defendants, Appellees.


                            ERRATA


     The per curiam of the court issued on March 30, 2000, is
corrected as follows:

     Page 2, line 12: replace the word "pointed" with
"framed."

    Page 2, line 25: delete "?"

    Page 2, line 26: add "the" before "procedural"

    Page 2, line 28: replace the word "it" with "its."